Citation Nr: 1605833	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  05-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1966 to November 1968. He served in Vietnam from April 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2013, the Board denied service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 Order, the Court granted a Joint Motion of the parties, vacated the Board's decision and remanded the case to the Board for action consistent with the Joint Motion.  In June 2014 and July 2015, the Board remanded the case for further development.  It is now before the Board for further appellate action. 

The Veteran's claims file is a "paperless" claims file. All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007).

Here, in accordance with the instructions of the July 2015 Remand, the Veteran was provided with a VA examination in order to determine the Veteran's current diagnosis for his acquired psychiatric disorder and to further ascertain its etiology, to include a relationship to military service and or service-connected disabilities.

At the Veteran's September 2015 VA examination, the examiner, upon review of the claims file, subjective interview, and objective testing, diagnosed the Veteran with a depressive disorder not otherwise specified.  It was noted that the Veteran did not meet the criteria for a diagnosis of PTSD and that the Veteran's psychiatric disorder was best characterized as a depressive disorder not otherwise specified throughout the period of appeal, to include initial diagnosis and onset in 2003, with subjective history of symptoms dating back to about 2001.  The examiner opined that the Veteran's depressive disorder was less likely than not caused by or incurred in the Veteran's period of military service, which was noted to be approximately 30 years prior to onset of current symptoms.

The examiner also provided an addendum opinion in September 2015 in which it was determined that he could not render an opinion for the issue of service-connection on a secondary basis because the Veteran had not received treatment from a mental health specialist since August 2011.  No further explanation was provided as to why the examiner could not provide an opinion regarding secondary service connection.

A review of the Veteran's outpatient treatment records since August 2011 reveal that the Veteran has been seen on a number of occasions from 2012 to 2013 for psychiatric symptoms related to depression and treated by mental health professionals.  These records were absent for any discussion of etiology the Veteran's depression.

The Board finds that the 2015 VA examiner's opinion in regard to secondary service connection is inadequate for rating purposes.  The VA examiner does not appear to have discussed the Veteran's service-connected disabilities in conjunction with his depressive disorder not otherwise specified at any point during the examination.  Furthermore, it is unclear to the Board as to why the absence of treatment during a period of the appeal would prevent the examiner from proffering an opinion in regard to secondary service connection, as, notwithstanding the fact that there are outpatient mental health treatment records that were available to the examiner for review, the VA examiner should have at least had records from the first half of the period of appeal prior to 2011 which may help in evaluating such etiological issues.  At the very least, the VA examiner should have provided more of an explanation as to why this fact alone would prevent him from rendering an opinion.

Additionally, the Board notes that the VA examination is inadequate because, as noted above, the VA examiner did not appear to base his opinion on the correct facts of the case.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value); see also Nieves-Rodriguez v. Peak, 22 Vet App. 295 (2008).  Although the VA examiner found that the Veteran had not received mental health treatment since August 2011, the outpatient treatment records associated with the claims file show otherwise.  These newer records must be considered accordingly, particularly if the VA examiner is attempting to base some sort of rationale upon their alleged absence.

As such, the Veteran's claim file should be returned to the 2015 VA examiner for an addendum opinion regarding secondary service connection of the Veteran's depressive disorder not otherwise specified and its potential relationship to his service-connected disabilities.  A complete rationale for all opinions must be provided, to include citations to any relevant medical authority or literature that may have a bearing on the particulars of the Veteran's case.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran's claims file should be returned to the VA examiner who conducted the September 2015 VA examination in order to determine the etiology of the Veteran's claimed acquired psychiatric disorder, to depressive disorder not otherwise specified. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular,  the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder not otherwise specified was caused by, or aggravated beyond its natural progression by  the Veteran's service-connected disabilities (to include prostate cancer and coronary artery disease).

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner should consider all mental health treatment received by the Veteran, to include records since August 2011.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated. In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




